Citation Nr: 1242838	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  07-12 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for arthritis and surgical fusion of the lower back.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to December 1963.  Additional service in the Kansas Army National Guard and the Naval Reserve is evidenced in the record.
This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim for service connection.  The Veteran disagreed and perfected an appeal.  In May and December 2008 and December 2010 decisions, the Board remanded the Veteran's claim for further development.


FINDINGS OF FACT

A preponderance of the evidence supports a conclusion that the Veteran's spine fusion and low back arthritis is unrelated to his service in active duty, active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) status.


CONCLUSION OF LAW

Entitlement to service connection for arthritis and surgical fusion of the lower back is not warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his "back was injured and made worse" because of "active training and drilling."  See August 2006 notice of disagreement.  The Board will first address preliminary matters and then provide a decision on the issue on appeal.

Compliance with remand instructions is neither optional nor discretionary and the Board errs as a matter of law when it fails to ensure substantial compliance with remand orders.  See  Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet.App. 141, 146-47 (1999).  As noted, the Board remanded the claim on three occasions.  The May 2008 remand directed VA to schedule a Travel Board hearing in Nashville, Tennessee.  The record includes an October 2008 submission from the Veteran that indicates he wanted to cancel the scheduled hearing.

The December 2008 remand required VA to contact the Veteran and request that he identify all treatment providers for his back disorder and especially to provide a release for treatment records of Dr. J. Richardson.  VA was also directed to take all steps to obtain service treatment records and service personnel records from the Army National Guard and Naval Reserves that pertained to the Veteran, and to determine whether the Veteran was on active duty, ACDUTRA or INACDUTRA at the time he had a back injury.  Finally, VA was to provide the Veteran with a medical examination if it found that the Veteran sustained a back disability while on active duty, ACDUTRA or INACDUTRA.  The December 2010 remand required VA to send the Veteran notice of the evidence required to establish service connection based on a period of ACDUTRA or INACDUTRA, contact the Veteran regarding all treatment of his back including that of Dr. J. Richardson, and to contact all appropriate service departments or other agencies to obtain all service treatment records and service personnel records that pertained to the Veteran.

The record shows that VA sent the Veteran a letter in December 2008 asking him to identify all treatment providers for his back, and to complete a patient information release form for records of treatment provided by Dr. Richardson.  In addition, the Veteran was asked to identify all units that he served in and he was asked to specifically describe how he injured his back during active duty, ACDUTRA or INACDUTRA.  Kansas Army National Guard records were received in November 2009.

The record shows that VA sent the Veteran a January 2011 letter requesting records from Dr. Richards and from other treatment providers the Veteran could identify and the Veteran was informed of how to establish a service connection claim based on a period of ACDUTRA and INACDUTRA.  The record also includes service treatment records and service personnel records from the Naval Reserve.

After review of the record, the Board finds that VA has substantially complied with all Board remands.

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was informed in a May 2006 letter of the evidence needed to substantiate a claim for service connection, the steps VA would take to assist him in obtaining supporting evidence and the steps he was responsible for taking to support his claim, and he was informed how VA determined a disability rating and an effective date.  The rating decision on appeal occurred after the notice.  The Veteran was also informed in December 2008 of specific information that would support his claim and he was again informed in January 2011 of specific information that would support his claim.  As noted above, the January 2011 letter informed him how to establish a service connection claim based on a period of ACDUTRA and INACDUTRA.  The Veteran has not contended that the notice he was provided was untimely or insufficient in any way, and he has not contended that his claim has been prejudiced by the notice he received.  

As noted previously, VA has obtained service treatment records and service personnel records from the Navy, Naval Reserve and the Kansas Army National Guard.  No VA medical examination was provided, however, as discussed in detail below, there is no evidence in the record that the Veteran sustained any injury during service related to his claimed back disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) [VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim].  Thus, VA's duty to assist did not include providing the Veteran with a medical examination.

The Board further observes that the Veteran was provided specific notice of evidence that could support his claim in the letters described above.  In two remand orders, the importance of information regarding his back and the importance of evidence regarding how the back was injured while he was on a period of ACDUTRA or INACDUTRA was explained.  Moreover, VA has specifically requested twice and asked generally two other times for treatment records from Dr. J. Richardson, the physician who treated the Veteran's back in 1988.  There has been no response from the Veteran regarding these records and the Veteran has not provided a detailed description of how, where or when he injured or aggravated his back; his explanation is limited to what was quoted above.  VA's duty to assist a veteran in developing evidence to support a claim is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

As noted above, the Veteran initially requested a hearing before a Veterans Law Judge, but in October 2008 he cancelled the hearing that had been scheduled.  For those reasons, the Board finds that VBA satisfied the duties to assist and notify the Veteran, and that all due process has been provided.  The Board will proceed to a decision on the claim on appeal.

The Veteran seeks service connection for a lumbar spine disorder.  He underwent spinal surgery in 1985 and 1988, when he was serving in a Naval Reserve unit in Stillwater, Oklahoma, as a mess cook.  He generally contends that his back condition was aggravated by the service he performed as a reservist.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).  

The Veteran does not contend that he injured his back on active duty, but rather contends that his back condition was aggravated during "drilling periods" and "active" training.  Not all periods of service by a Naval Reservist or a National Guard soldier are sufficient to substantiate a claim for service connection and the Veteran's contentions do not adequately describe his status with regard to the claimed disability.  The terms ACDUTRA and INACDUTRA are specifically defined.

The term "inactive duty for training" is defined as duty (other than full-time duty) performed by a member of the Reserves or National Guard.  See 38 U.S.C.A. § 101(23), (24) (West 2002); 38 C.F.R. § 3.6(d) (2012).  "Active duty for training" is defined, in-part, as full-time duty in the Armed Forces performed by Reserves for training purposes, or full-time duty performed by members of the National Guard of any State under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  See 38 U.S.C.A. §101(22) (West 2002); 38 C.F.R. § 3.6(c) (2012).

To establish status as a "veteran" based upon a period of ACDUTRA, the evidence must establish that he was disabled from a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  See 38 U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a) (2012); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  To establish status as a "veteran" based upon a period of INACDUTRA, the evidence must establish that the claimant was disabled from an injury incurred in or aggravated in the line of duty during that period of training, or that he had an acute myocardial infarction, a cardiac arrest, or cerebrovascular accident during such period of training.  See 38 U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a) (2012). 

VA obtained service personnel records regarding the Veteran's Kansas Army National Guard and Naval Reserve duty.  The Veteran enlisted in the National Guard in June 1976 and was discharged in December 1982.  The service treatment records from that period indicate that the Veteran's back was normal.  Nothing in the record, including the limited statements of the Veteran, indicates the Veteran injured his back during his National Guard service.

The Naval Reserve records show that the Veteran enlisted in the reserves in June 1984 and that he was discharged in September 1989.  Records show that the Veteran had one 13 day period of ACDUTRA between August 12 and August 23, 1985, on board the U.S.S. CAPE COD (AD 43).  No other record shows a period of ACDUTRA. Indeed, a performance evaluation for the period April 1, 1985, to March 21, 1986, states that the Veteran served a period of ACDUTRA for 13 days on the U.S.S. CAPE COD.  The only other reference to ACDUTRA is included in an evaluation for the period April 1 through July 31, 1988, which notes that the Veteran was being transferred to Wichita, Kansas, as he "could not participate with unit on their ACDUTRA to Camp Pendleton because of recent surgery."  The Naval Reserve records also show that the Veteran served a total of 127 Reserve drills between June 1984 and June 1987, designating specific numbers of hours drilled during a specific period, but not designating dates of drills.  

The service treatment records include a July 1985 report of medical history filled out by the Veteran that states "I am in good health and no present medications."  The Veteran marked that he did not have recurrent back pain and the medical examination does not state that any back disorder was complained of or found.  A January 1987 report of medical history also states that the Veteran was "in good health and on no present medications."  The Veteran again checked that he did not have recurrent back pain, but he did indicate that he had a back operation and that Dr. Richardson was the physician.  The medical officer noted "laminectomy L4-5 (Nov 1985) - NCD [not considered disabling]," and in the medical examination report dated January 1987, the examiner noted a history of laminectomy L4-5 "no residule."  The Veteran stated identical information in an August 1987 report of medical history and medical examination report notes normal "spine other musculoskeletal" and indicates that the Veteran was "physically qualified to perform the duties of his/her rate/rank at sea and on foreign shore."  In reenlistment documents executed by the Veteran in August 1987, the Veteran certified that he was fit for duty.

A performance evaluation covering the period of April 1985 to March 1986 indicates that the Veteran efficiently completed all assigned duties without supervision.  No indication of an inability to perform the duties of a mess cook was noted; the evaluation described how "excellent cleanliness and sanitation are maintained through [the Veteran's] direct supervision."  A performance evaluation for the period of August 1987 to March 1988 indicates that the Veteran reenlisted and stated that the Veteran's principal duties were "prepares coffee mess on drill weekend; prepares kitchen and serves lunch on drill weekend; participating in mess hall training with Army Reserves; medically waived from PRT [physical readiness test]." 

An April 8, 1988, letter from Dr. J.F. Richardson, M.D., in Stillwater, Oklahoma, states that the Veteran "underwent a spinal surgery on 2-16-88 consisting of a spinal fusion."  He recommended that the Veteran not perform any "military physical training" for six months.  An August 1988 service treatment entry states that the Veteran was transferred from Stillwater, Oklahoma and that "a spinal fusion was performed NOV 85, with a subsequent operation on 16 FEB 88."  As stated above, an evaluation for the period April 1 through July 31, 1988, stated that the Veteran was being transferred to Wichita, Kansas, and "could not participate with unit on their Acdutra to Camp Pendleton because of recent surgery." 

Handwritten notes on the back of Dr. Richardson's letter states "Back injury 1985 - discectomy, fusion 2/88; no further pain; not yet returned to work; may return to work in Oct."  The handwritten notes also indicate that the Veteran served on "AD 60's out 1963; N.G. 1975-1977 ANG 4 yrs; Reserves 1984 3 yrs discharged 1987 re-enlisted for 6 years."  The record shows that the Veteran served on active duty from November 1960 to December 1963; served in the National Guard from 1975 to 1982; and served in the Naval Reserve from 1984 to August 1987 when he reenlisted for a 6 year term.  

A June 1989 service treatment entry states that the Veteran "rejects option to Medical Board dated May 1989," and "member discharged as of this date."  A September 1989 memorandum from the president of a physical evaluation Board states that the Board had considered the medical records of the Veteran and found that the Veteran was found to be "Not Physically Qualified" for active duty in the Naval Reserves.

The record evidence shows the Veteran underwent a lumbar disectomy and lumbar fusion in November 1985 and February 1988, respectively.  Thus, there is evidence of a current disability.  The record evidence, however, does not show that the Veteran suffered any back injury while on active duty, ACDUTRA or INACDUTRA; indeed the Veteran has not alleged that he was injured during a period of active duty, ACDUTRA or INACDUTRA.  The record evidence does not establish that the Veteran's back condition was aggravated during a period of active duty, ACDUTRA or INACDUTRA.  The Veteran affirmatively indicated he had no back symptoms up to August 1987, about 6 months prior to the February 1988 spinal fusion described in Dr. J. Richardson's April 1988 letter.  After April 1988, the Veteran was unfit to participate in ACDUTRA and was transferred to a Wichita, Kansas, Naval Reserve unit.  Records from that unit indicate that in June 1988, the Veteran chose not to participate in a medical Board inquiry, thus no further medical records or statements were produced regarding the etiology of the claimed back disorder.  In addition, the performance evaluation for the period of August 1987 to March 1988 indicates that the Veteran was medically waived from "PRT."

There is no evidence that the Veteran participated in ACDUTRA or INACDUTRA after April 1988.  There is no record that he continued to participate in Naval Reserve drills after his transfer to the Wichita unit.  The Veteran has not provided any explanation for how, when or where his back was aggravated and there is no medical record that indicates it was aggravated when the Veteran was performing Naval Reserve duty including ACDUTRA and INACDUTRA.  In sum, careful review of all the record evidence shows no back injury during active duty, ACDUTRA or INACDUTRA, and the evidence does not show aggravation of a pre-existing back injury during a period of ACDUTRA or INACDUTRA.  

The only evidence of record of aggravation of the Veteran's back is the Veteran's allegation made in the NOD.  While the Veteran is competent to report symptoms such as back pain and he is competent to report when he experienced such symptoms, he has not provided information concerning the severity of symptoms before and after his back injury was purportedly aggravated nor does he indicate when or where his pre-existing injury was aggravated.  Moreover, the contemporary service evidence shows otherwise.  The Veteran's duties were to supervise a mess hall during drill and the descriptions do not denote strenuous physical labor.  The Veteran consistently reported that he did not have any ongoing back pain or other back symptom in several physicals, including physicals dated after his initial back surgery.  In February 1988, he had back fusion surgery.  At that time, he made no allegation that he injured or aggravated his back during INACDUTRA drilling duty or during ACDUTRA.  He did not seek a medical board prior to his medical discharge to explain how, where or when his back was injured.  The Veteran has not provided information or evidence to show that a pre-existing back injury was aggravated during ACDUTRA or INACDUTRA.

In balance, the Board finds that the Veteran's current statement is not credible.  Instead the contemporary service records, which affirmatively show no spine complaints after his first surgery and the performance evaluation from 1987 to 1988 showing no requirement to complete "PRT" and other records indicating no drilling after his second surgery, are probative and credible and do not show that the Veteran had aggravation of a pre-existing back injury during ACDUTRA or INACDUTRA.  Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Moreover, even if the Veteran's statements were found credible and entitled to probative weight, they are outweighed by the contemporaneous service records for the reasons set forth herein. 



ORDER

Entitlement to service connection for arthritis and surgical fusion of the lower back is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


